Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CLAIM OBJECTIONS
The Office objects to claims 1, 3–10, 13, and 18 for having the following minor informalities. 
Appropriate correction is required.
Claim 1
(1) The two limitations describing the contents of the first signal are merely sub-elements of the first “receiving” step, and therefore, their semicolon must be replaced with a comma so that they are not confused as separate method steps. 
(2) While not explicitly forbidden by the rules of grammar, it is considered informal to end a clause with a preposition, especially when rewriting the clause without the concluding preposition would make the clause less awkward. In this case, the clause “a first identifier associated with a first object that the first device is coupled to” would read more clearly if it did not end with a preposition (e.g., “a first identifier associated with a first object that is coupled to the first device” or simply “a first identifier associated with a first object coupled to the first device”).
In view of the foregoing, the following amendment is recommended:
1.	A method, comprising: 
receiving, from a first device comprising a first sensor, a first signal indicative of: 
a first identifier associated with a first object that the first device,[[;]] and 
one or more first properties detected by the first sensor; and 
determining, based upon the first identifier and the one or more first properties, a first status associated with the first object.
Claim 4
(1) The enumeration of properties in the first clause is missing a concluding serial comma, making it ambiguous as to whether the last two elements of the list (the stress of the object and the strain of the object) should be treated as separate elements.
(2) The second “wherein” clause should be offset from the first wherein clause using a comma. 
Based on objections (1) and (2), the following amendment is suggested:
4.	The method of claim 1, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, an ambient light level, a strain associated with the first [[object]] object, or a stress associated with the first object, and
wherein the determining the first status associated with the first object comprises: 
determining a usage event associated with the first object based upon at least one of the motion of the first device, the acceleration of the motion of the first device, the ambient light level, the strain associated with the first [[object]] object, or the stress associated with the first object.
Claim 6
The claim element that recites “the shopping list is indicative of one or more objects” amounts to a double inclusion because line 4 of the claim already says that an indication of the first object is stored in a shopping list, meaning the shopping list is already indicative of one or more objects prior to reciting this limitation. Therefore, the extra recitation of this limitation should be stricken to avoid confusion: 
storing an indication of the first object in a shopping list based upon a determination that the amount of product does not meet the threshold amount of product, whereinin the shopping list are associated with one or more amounts of product that do not meet one or more threshold amounts of product.
Claims 6–10
The transitional phrase in claims 6–10 should be changed to “further comprising” to make clear that the steps of each respective claim are recited in addition to those recited in their ancestor claims, rather than replacing them.
Claims 3–10
A claim that depends from a dependent claim should not be separated by any claim that does not also depend from said dependent claim. MPEP § 608.01(n). The following claims break this guideline:
Claim 6 depends from dependent claim 3, yet claim 6 is separated from claim 3 by claims 4 and 5, neither of which also depend from claim 3.
Claim 10 depends from dependent claim 5, yet claim 10 is separated from claim 5 by claims 6–9, none of which depend from claim 5.
Claim 13
Claim 13 needs a concluding serial comma (also known as an “Oxford” comma) after the penultimate list element (“an acceleration of the motion of the first device, or an ambient light level.”).
Claim 18
Claim 18 has the same informalities as claim 1, and therefore subject to the same objections. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

I.	SCHILLER DISCLOSES CLAIMS 1–14 AND 16–20.
Claims 1–14 and 16–20 are rejected under 35 U.S.C. § 102(a)(1) and (a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0322449 A1 (“Schiller”).
Claim 1
A method, comprising:
“Referring now to FIG. 2, a product reorder process 200 proceeds as follows.” Schiller ¶ 46.
receiving, from a first device comprising a first sensor, a first signal 
“A container 202 for a product generates a triggering event 230, for example when the product container 102 is lifted and then set down again (implying some of the product 104 was dispensed),” which “causes the container 202 to form and communicate a data packet 212 to the user device 204.” Schiller ¶ 46.
indicative of: a first identifier associated with a first object that the first device is coupled to; 
“The data packet 212 may include a product SKU.” Schiller ¶ 46.
and one or more first properties detected by the first sensor;
The data packet 212 may further include “a weight reading (one or more), and environment readings such as temperate and displacement indications (e.g., motion signals from the accelerometer 112).” Schiller ¶ 46.

“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234.” Schiller ¶ 47.
Claim 2
Schiller discloses the method of claim 1, 
wherein the one or more first properties correspond to at least one of a weight associated with the first object or a pressure associated with the first object, 
“The data packet 212 may include . . . a weight reading (one or more), and environment readings such as temperate and displacement indications (e.g., motion signals from the accelerometer 112).” Schiller ¶ 46. “An example weight sensor 106 is a Tekscan FlexiForce A401 integrated into, embedded within or attached to a product’s packaging. This type of sensor element changes one or more of its electrical properties such as, for example, resistance or voltage (if powered) when it undergoes a force, pressure, stress, and/or strain due to the product's weight.” Schiller ¶ 26.
wherein the determining the first status associated with the first object comprises: 
	determining an amount of product stored inside the first object based upon at least one of the weight associated with the first object or the pressure associated with the first object.
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47; see also Schiller ¶ 42.
Claim 3
Schiller discloses the method of claim 1, wherein the determining the first status associated with the first object comprises: 

“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47; see also Schiller ¶ 42.
Claim 4
Schiller discloses the method of claim 1, wherein the one or more first properties correspond to at least one of 
motion of the first device, an acceleration of the motion of the first device, an ambient light level, 
“The one or more environment sensors may be at least one of gyros, accelerometers, GPS, temperature sensors, altimeters, magnetometers, proximity sensors, optical, battery level sensors, and/or other types of sensors.” Schiller ¶ 19.
a strain associated with the first object or a stress associated with the first object wherein the determining the first status associated with the first object comprises: 
“The sensor element may be a load cell, load bar, piezoelectric, piezoresistive, pressure transducer, strain gauge, force gauge, fiber optic, or other types,” so that the sensor can detect when the product “undergoes a force, pressure, stress, and/or strain due to the product's weight.” Schiller ¶ 26
determining a usage event associated with the first object based upon at least one of the motion of the first device, the acceleration of the motion of the first device, the ambient light level, the strain associated with the first object or the stress associated with the first object.
“The system may use gyro data from the environment data to detect that a product is not at rest on a surface.” Schiller ¶ 54. “The system may use accelerometer data from the environment data to detect that a product is not at rest on a surface.” Schiller ¶ 53. “The product packaging may have at least one of piezo resistive strain gauges, optical, and proximity sensors to sense the ‘not at rest’ state when the signal 
Claim 5
Schiller discloses the method of claim 1, wherein the determining the first status associated with the first object comprises: 
determining a usage event associated with the first object based upon the one or more first properties.
“A container 202 for a product generates a triggering event 230, for example when the product container 102 is lifted and then set down again (implying some of the product 104 was dispensed).” Schiller ¶ 46; see also Schiller ¶¶ 58–59.
Claim 6
Schiller discloses the method of claim 3, comprising: 
comparing the amount of product with a threshold amount of product associated with the first object; and 
“In the illustrated embodiment of product reorder process 200, the user device 204 executes the algorithm to determine if the weight of the product in the container 202 has dropped below a threshold for reordering.” Schiller ¶ 47.
storing an indication of the first object in a shopping list based upon a determination that the amount of product does not meet the threshold amount of product, wherein: the shopping list is indicative of one or more objects; and the one or more objects are associated with one or more amounts of product that do not meet one or more threshold amounts of product.
“If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 7
Schiller discloses the method of claim 6, comprising: 

“The user device 114 may display a percentage full and may alert the user with for example, sounds, notifications, e-mail, and/or colors when the level remaining is at or below a certain threshold level.” Schiller ¶ 37.
Claim 8
Schiller discloses the method of claim 6, comprising: 
analyzing, based upon one or more identifiers associated with the one or more objects, one or more shopping databases to identify one or more shopping items corresponding to the one or more objects; 
“The user device 204 extracts the product SKU 214 and communicates it to the network server 206.” Schiller ¶ 46. Then, “the network server 206 receives the product SKU 214 and communicates the product SKU 216 in a query to the product database 208, which applies the product SKU 216 to correlate the SKU to product data 232. The network server 206 receives the product data 218 from the product database 208 and communicates the product data 220 to the user device 204.” Schiller ¶ 47.
and controlling a graphical user interface of a client device to display a shopping interface comprising an indication of the one or more shopping items and a selectable input corresponding to purchasing the one or more shopping items.
“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234. If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 9
Schiller discloses the method of claim 6, comprising: 

“The user may set . . . the user's home or other physical location details into the user device application 116 for ordering and re-ordering products from the ecommerce system 124.” Schiller ¶ 43. “The ecommerce system 124 may . . . request that a third party seller (e.g., fulfillment service 130) ship the product to the users or may arrange for the user to pick the product up at a physical store or locker location.” Schiller ¶ 43.
analyzing a plurality of shopping items associated with the shopping store to identify one or more shopping items corresponding to the one or more objects; and 
“The user device 204 extracts the product SKU 214 and communicates it to the network server 206.” Schiller ¶ 46. Then, “the network server 206 receives the product SKU 214 and communicates the product SKU 216 in a query to the product database 208, which applies the product SKU 216 to correlate the SKU to product data 232. The network server 206 receives the product data 218 from the product database 208 and communicates the product data 220 to the user device 204.” Schiller ¶ 47.
controlling a graphical user interface of a client device to display an indication of the shopping store and the one or more shopping items.
“The user device 204 uses the product data 220 and the weight measurement and optionally the environmental data from the data packet 212 to execute the weight computation algorithm 234. If the computed weight is below a threshold value for the product SKU 214 (the threshold may be included in the product data 220), the user device 204 generates a prompt for the user to reorder 236.” Schiller ¶ 47.
Claim 10
Schiller discloses the method of claim 5, comprising: 
determining, based upon a plurality of usage events associated with the first object, usage information associated with the first object; 

and controlling a graphical using interface of a client device to display the usage information.
“The user device application 116 may do more than prompt the user to reorder a product 104 that's reached a low level. The user device application 116 may graphically display the weight level relative to full level. For illustrative purposed, for example, the graphic may look like a gas gauge with a needle positioned between full and empty.” Schiller ¶ 37.
Claim 11
Schiller discloses 
A system, comprising: a first device coupled to a first object, the first device comprising: a first sensor configured to detect one or more first properties of the first object;
“Referring to FIG. 1, a system 100 comprises a product container 102 that contains a product 104. The product container 102 comprises a weight sensor 106 and logic 108 interfaced to accept readings from the weight sensor 106.” Schiller ¶ 25. Although referred to as a “weight sensor 106,” it should be clear that the weight sensor 106 includes several sub-sensors that measure several different properties of the container 102 and/or its product 104. See Schiller ¶ 26. 
To be clear, a complete mapping of elements will be provided at the end of this claim rejection.
and a first transmitter configured to transmit a first signal indicative of the one or more first properties 
“The weight sensor 106 may include wireless technology for transmitting the weight data and other data to one or more mobile devices and/or other computer 
and a first identifier associated with the first object.
“Each weight sensor component may be uniquely identified in the algorithm by a unique ID from identity data and associated with a product by its product data sent from at least one of one or more electronic circuit modules.” Schiller ¶ 24.
Claim 11
Schiller
system
system 100
first device
weight sensor 106
first object
product container 102
first sensor
any one of the sensing technologies disclosed in ¶ 26
transmitter
logic 108 (or the “wireless technology” in ¶ 29)

Claim 12
Schiller discloses the system of claim 11, 
wherein the one or more first properties correspond to at least one of a weight associated with the first object or a pressure associated with the first object.
“An example weight sensor 106 is a Tekscan FlexiForce A401 integrated into, embedded within or attached to a product’s packaging. This type of sensor element changes one or more of its electrical properties such as, for example, resistance or voltage (if powered) when it undergoes a force, pressure, stress, and/or strain due to the product's weight.” Schiller ¶ 26.
Claim 13
Schiller discloses the system of claim 11, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device or an ambient light level.

Claim 14
Schiller discloses the system of claim 11, wherein the first device is powered by at least one of:
a battery; a capacitor; fluctuations in ambient electromagnetic energy; or motion of the first device.
“Note that other electronic components may be present as understood in the art, such as a battery or capacitor based power supply.” Schiller ¶ 29. “The weight sensor 106 may include one or more . . . solar cells.” Schiller ¶ 28. The weight sensor 106 also includes sensor elements that experience “changes [in] one or more of its electrical properties such as, for example, resistance or voltage (if powered) when it undergoes a force, pressure, stress, and/or strain due to the product's weight.” Schiller ¶ 26.
Claim 16
Schiller discloses the system of claim 11, wherein:
the first object corresponds to a container comprising a product;
“Referring to FIG. 1, a system 100 comprises a product container 102 that contains a product 104. The product container 102 comprises a weight sensor 106 and logic 108 interfaced to accept readings from the weight sensor 106.” Schiller ¶ 25.
and the one or more first properties are indicative of an amount of product of the product.

Claim 17
Schiller discloses the system of claim 11, wherein:
the one or more first properties are indicative of a usage event associated with the first object.
“A container 202 for a product generates a triggering event 230, for example when the product container 102 is lifted and then set down again (implying some of the product 104 was dispensed).” Schiller ¶ 46.
Claims 18–20
Claims 18–20 are directed to a computer readable memory that stores substantially the same instructions as set forth in the method of corresponding claims 1, 2, and 4, and therefore rejected according to the same findings and rationale as provided above for those claims.
II.	MELCHER DISCLOSES CLAIMS 1, 3–10, 18, AND 20.
Claims 1–14 and 16–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0278912 A1 (“Melcher”).
Claim 1
Melcher discloses:
A method, comprising:
“FIG. 3 is a flow diagram illustrating an example method 300 for identifying the commerce item from the attribute data and facilitating the user purchase associated with the commerce item.” Melcher ¶ 70.
receiving, from a first device comprising a first sensor, a first signal 

indicative of: a first identifier associated with a first object that the first device is coupled to; 
“At operation 330, the analysis module 255 identifies the commerce item, product, or pertinent item from the attribute data.” Melcher ¶ 76.
and one or more first properties detected by the first sensor;
“At the operation 320, the item module 250 extracts the demand indications from the attribute data.” Melcher ¶ 73.
and determining, based upon the first identifier and the one or more first properties, a first status associated with the first object.
Reference is made to FIG. 4, which illustrates one of the steps of the FIG. 3 method in greater detail (and is therefore part of the same method). “At operation 410, the item module 250 extracts a current inventory level of the commerce item from the attribute data.” Melcher ¶ 86.
Claim 3
Melcher discloses the method of claim 1, wherein the determining the first status associated with the first object comprises:
determining an amount of product stored inside the first object based upon the one or more first properties.
“At operation 410, the item module 250 extracts a current inventory level of the commerce item from the attribute data. For example, the item module 250 extracts 
Claim 4
Melcher discloses the method of claim 1, 
wherein the one or more first properties correspond to at least one of motion of the first device, an acceleration of the motion of the first device, an ambient light level, a strain associated with the first object or a stress associated with the first object wherein the determining the first status associated with the first object comprises:
	determining a usage event associated with the first object based upon at least one of the motion of the first device, the acceleration of the motion of the first device, the ambient light level, the strain associated with the first object or the stress associated with the first object.
The Examiner observes that claim 4 does not require the first properties to directly measure the motion, acceleration, ambient light, strain associated with the first object, etc. Rather, claim 4 only requires the first properties “correspond to” each of those measures. For example, an odometer’s data at least “corresponds to” motion, because it measures the number of miles traveled. 
In this case, Melcher discloses that “the attribute data includes inventory indications from sensors that directly monitor or measure the commerce item. In a specific example, brake pads in an automobile of the user can be monitored via a sensor operable to indicate a condition of the brake pads (e.g., needing replacement).” Melcher ¶ 86. Here, the claimed first property indicating the condition of the brake pads at least “corresponds to” stress and/or strain associated with the brake pads. 
As another example, “the demand indications may indicate use of the lamp in a particular way (e.g., the user 1660 may use a low brightness setting on the lamp) or that the light bulb of the lamp 1630 has burned out. The analysis module 255 identifies the commerce item as a light bulb that needs to be replaced based on the demand indications (e.g., detected via sensors of the lamp 1630 or derived via data 
Claim 5 
Melcher discloses the method of claim 1, wherein the determining the first status associated with the first object comprises:
determining a usage event associated with the first object based upon the one or more first properties.
“In various example embodiments, at least a portion of the attribute data includes real-time data or near real-time data. The term ‘real-time data,’ as used herein, is intended to include data associated with an event currently happening.” Melcher ¶ 70. “For instance, the analysis module 255 calculates a usage rate corresponding to the commerce item based on the attribute data, the user characteristics, or other data and applies the usage rate to determine the inventory threshold for the commerce item to avoid depletion of a supply of the commerce item.” Melcher ¶ 87.
Claim 6
Melcher discloses the method of claim 3, comprising:
comparing the amount of product with a threshold amount of product associated with the first object;
“At operation 430, the analysis module 255 identifies a mismatch between the inventory threshold and the current inventory level. For example, if the analysis module 255 determines that the current inventory level is below the inventory threshold, the analysis module 255 identifies the mismatch on that basis.” Melcher ¶ 88.
and storing an indication of the first object in a shopping list based upon a determination that the amount of product does not meet the threshold amount of product, wherein: the shopping list is indicative of one or more objects; and the one or more objects are associated with 
“At operation 440, the order module 260 automatically (e.g., without intervention or action of the user) performs the user purchase on behalf of the user based on the mismatch, according to some implementations.” Melcher ¶ 89. Note that, while not required to anticipate the broad language of claim 6, there are other embodiments that do wait for the user’s intervention before executing the shopping list. See Melcher FIG. 15.
Claim 7
Melcher discloses the method of claim 6, comprising:
controlling a graphical user interface of a client device to display the shopping list.
“FIG. 15 depicts an example user interface 1500 to facilitate the purchase, according to some example embodiments.” Melcher ¶ 121. The user interface 1500 is presented on a “user device 1406,” Melcher ¶ 120, and as shown in the figure, the user interface presents the brand and price of at least one product on the shopping list.
Claim 8
Melcher discloses the method of claim 6, comprising:
analyzing, based upon one or more identifiers associated with the one or more objects, one or more shopping databases to identify one or more shopping items corresponding to the one or more objects;
As shown in FIG. 1A, the client device 110 that performs the Melcher’s processes is part of a network architecture 100 that further includes databases 126 which “store information to be posted (e.g., publications or listings) to the publication system(s) 142,” and “digital goods information.” Melcher ¶ 40; see also Melcher ¶ 48 (“each listing for a good or service may be assigned an item identifier,” and stored in databases 126). With this information, the system can utilize the publication systems 
and controlling a graphical user interface of a client device to display a shopping interface comprising an indication of the one or more shopping items 
“FIG. 15 depicts an example user interface 1500 to facilitate the purchase, according to some example embodiments.” Melcher ¶ 121.
and a selectable input corresponding to purchasing the one or more shopping items.
“Some notification may be interactive, enabling the user to make a selection through the SMS system, mobile application, or other method. For instance, the user may interact with the notification 1510 using user interface element 1520.” Melcher ¶ 121.
Claim 9
Melcher discloses the method of claim 6, comprising:
identifying a shopping store based upon a location associated with the first object;
“At operation 510, the order module 260 determines at least one order parameter based, at least in part, on the user characteristics. The order parameter may include at least one of . . . a delivery method, a delivery destination, [and] a merchant.” Melcher ¶ 90.
analyzing a plurality of shopping items associated with the shopping store to identify one or more shopping items corresponding to the one or more objects;
As shown in FIG. 1A, the client device 110 that performs the Melcher’s processes is part of a network architecture 100 that further includes databases 126 which “store information to be posted (e.g., publications or listings) to the publication system(s) 142,” and “digital goods information.” Melcher ¶ 40; see also Melcher ¶ 48 (“each listing for a good or service may be assigned an item identifier,” and stored in databases 126). With this information, the system can utilize the publication systems 
and controlling a graphical user interface of a client device to display an indication of the shopping store and the one or more shopping items.
“FIG. 15 depicts an example user interface 1500 to facilitate the purchase, according to some example embodiments.” Melcher ¶ 121. As shown, the user interface displays an indication of the both the merchant and the particular shopping item (33oz bag of “Tea Cake” brand coffee).
Claim 10
Melcher discloses the method of claim 5, comprising:
determining, based upon a plurality of usage events associated with the first object, usage information associated with the first object;
“At operation 420, the analysis module 255 determines an inventory threshold fur the commerce item by modeling usage of the commerce item based on the extracted current inventory level and the inferred user characteristics . . . . For instance, the analysis module 255 calculates a usage rate corresponding to the commerce item based on the attribute data, the user characteristics, or other data and applies the usage rate to determine the inventory threshold for the commerce item to avoid depletion of a supply of the commerce item.” Melcher ¶ 87.
and controlling a graphical using interface of a client device to display the usage information.
“In a specific example, the commerce item may be coffee beans and the analysis module 255 determines that based on the user's current supply of coffee beans and the user's rate of consumption (e.g., the usage rate) corresponding to coffee beans, the user may run out in fourteen days,” Melcher ¶ 87, and displays a user interface 1510 indicating the same. Melcher ¶ 121 and FIG. 15.
Claims 18 and 20
Claims 18 and 20 are directed to a computer readable memory that stores substantially the same instructions as set forth in the method of corresponding claims 1 and 4, and therefore rejected according to the same findings and rationale as provided above for those claims.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Schiller as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2017/0345246 A1 (“Torresani”).
Claim 15
Schiller discloses the system of claim 11, and while the technology in paragraph 20 is suggestive of the further elements in claim 15 (e.g., using Bluetooth® Low Energy and beacon protocols to detect when and how to communicate with the user device 114), Schiller does not explicitly anticipate transmitting the first signal “responsive to detection of the client device.”
Torresani, however, teaches a system wherein:
the first device is configured to detect a client device;
“As shown by reference number 810, vending device 240 detects that user device 250 is within a particular proximity to vending device 240 based on detecting a Bluetooth beacon 815 associated with user device 250.” Torresani ¶ 103.
and the first device is configured to transmit the first signal to the client device responsive to detection of the client device.
“As shown by reference number 820, based on detecting that user device 250 is within the particular proximity to vending device 240, vending device 240 establishes a LAN connection 820 with user device 250 (e.g., a Bluetooth connection). As shown by reference number 825, vending device 240 causes information identifying the offer to be provided for display via a user interface of user device 250. The user interface includes information indicating that the particular item of product is being offered.” Torresani ¶ 103.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure Schiller’s logic 108 to wait until it establishes a connection with a user device before transmitting its signal to the user device, as taught by Torresani. One would have been motivated to combine Torresani with Schiller because this arrangement would save power (e.g., as opposed to constantly draining a power source to periodically broadcast the sensor data).
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20180336513 A1 discloses automated smart peg system monitoring items; US 20190238360 A1 discloses smart devices for household consumables.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142